Citation Nr: 1543862	
Decision Date: 10/14/15    Archive Date: 10/21/15

DOCKET NO.  13-06 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to a disability rating in excess of 10 percent for lumbar spine spondylosis with degenerative disc disease.

2. Entitlement to service connection for left hand and wrist disability, to include as secondary to service-connected disabilities.

3. Entitlement to service connection for left ankle disability, to include as secondary to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

M. M. Olson, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1958 to January 1960.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In August 2015, the Veteran testified before the undersigned Veterans Law Judge at a hearing held at the RO.  A transcript of that hearing is associated with the record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to a disability rating in excess of 10 percent for lumbar spine spondylosis with degenerative disc disease is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1. In a July 2015 written statement, prior to the promulgation of a Board decision, the Veteran indicated that he wished to withdraw the issue of entitlement to service connection for left hand and wrist disability, to include as secondary to service-connected disabilities.

2. In a July 2015 written statement, prior to the promulgation of a Board decision, the Veteran indicated that he wished to withdraw the issue of entitlement to service connection for left ankle disability, to include as secondary to service-connected disabilities.


CONCLUSIONS OF LAW

1. The criteria for the withdrawal of the issue of entitlement to service connection for left hand and wrist disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

2. The criteria for the withdrawal of the issue of entitlement to service connection for left ankle disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal that fails to allege specific errors of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the claimant or the claimant's authorized representative.  38 C.F.R. § 20.204(a).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b)(1).

In a February 2013 substantive appeal, the Veteran perfected an appeal as to the issues of entitlement to service connection for left hand and wrist disability and left ankle disability, to include as secondary to service-connected disabilities.  However, in a July 2015 written statement, the Veteran requested to withdraw the appeal as to these issues.  Thus, the Board finds these issues are no longer for appellate consideration.



ORDER

The appeal of the claim of entitlement to service connection for left hand and wrist disability is dismissed.

The appeal of the claim of entitlement to service connection for left ankle disability is dismissed.


REMAND

In connection with his claim for an increased disability rating, the Veteran last underwent VA examination in March 2011.  At the August 2015 Board hearing, the Veteran testified that the symptoms related to his lumbar spine spondylosis with degenerative disc disease had worsened since the last VA examination.  Specifically, the Veteran asserted that he experienced flare-ups more frequently and that he had less range of motion.  Upon review, the Board finds the evidence indicates that the Veteran's lumbar spine spondylosis with degenerative disc disease has worsened in severity since the last VA examination.  In Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993), the United States Court of Appeals for Veterans Claims found that, when a veteran claims that his condition is worse than when originally rated, and the available evidence is too old for an adequate evaluation of the veteran's current condition, VA's duty to assist includes providing a new examination.  While a new examination is not required simply because of the time that has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95; see also Green v. Derwinski, 1 Vet. App. 121 (1991) (holding that VA's duty to assist includes conducting a thorough and contemporaneous examination that takes into account the records of prior examinations and treatment).  As such, additional examination is warranted to determine the current nature and severity of the service-connected disability on appeal.

Additionally, as it appears the Veteran receives continuous treatment through VA, the Board finds the RO should obtain any outstanding VA treatment records dated from February 2014 to the present.

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain and associate with the record all VA treatment records for the Veteran dated from February 2014 to the present.  All actions to obtain the requested records should be fully documented in the record.  If any records cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.

2. Then, schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected lumbar spine spondylosis with degenerative disc disease.  The claims file, including a copy of this Remand, must be provided to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished, and all pertinent symptomatology and findings must be reported in detail in accordance with VA rating criteria.  

A complete rationale should be provided for any opinion or conclusion expressed.

3. After completing the above development, re-adjudicate the claim of entitlement to a disability rating in excess of 10 percent for lumbar spine spondylosis with degenerative disc disease.  If the benefit sought on appeal remains denied, provide the Veteran and his representative a Supplemental Statement of the Case and an appropriate period of time in which to respond.  Then return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


